DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner acknowledges applicant’s amendments to claims 1-20 filed August 10, 2021.
Claim Objections
Claims 1-3, 5, and 15 are objected to because of the following informalities:  
In regards to claim 1, lines 3 and 4, the phrase “a housing” should be changed to “a housing of the electronic module” so as to coincide with the phrase “the housing of the electronic module” in line 4, and in line 13, the phrase “the corresponding ring” should be changed to “a corresponding one of the two rings.”
In regards to claim 2, line 2, the phrase “comprises a lock having a key operated locking element” should be changed to “comprises a key operated locking element.”
In regards to claim 3, line 2, the phrase “the locking element” should be changed to “the key operated locking element.”
In regards to claim 5, line 6, the phrase “and complete the electronics circuit” should be inserted after the phrase “to form a circuit path” so as to clearly relate the engagement of the contacts of each of the two rings with the bolt and the completion of the electronics circuit as recited in claim 1.
In regards to claim 15, lines 3 and 4, the phrase “a housing” should be changed to “a housing of the electronic module” so as to coincide with the phrase 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation "the corresponding ring" in line 13 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  See claim objections above.
In regards to claims 2 and 15, it is unclear how the term “lock” further defines the “locking device,” since a locking device is a device that locks or a lock.  For examination purposes, the claim will be examined as reciting that the locking device comprises a key operated locking element.  See claim objections above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brammall et al. (US-6265973) in view of Thorne et al. (US-6747558), further in view of Debrody et al. (US-6407666), and further in view of Holden (US-4576021).
In regards to claims 1 and 3, Brammall et al. discloses an electronic security bolt seal (Figure 1a) for locking a hasp 8, 8’, the electronic security bolt seal comprising: an electronic module 4 comprising a circuit board 52 disposed at an interior cavity (apparent space or cavity of the housing in Figure 5 for the bolt and circuit board) of a housing of the electronic module (Figure 5), wherein the housing of the electronic 

Brammall et al. fails to disclose that the two contact elements are rings, with each ring comprising a plurality of contacts electrically connected to the circuit board, wherein each contact of the plurality of contacts is angled relative to a plane of a corresponding one of the two rings, wherein when the bolt passes through the two rings, the bolt is 
Brammall et al. in view of Thorne et al. fails to specify that the locking element of the locking device is configured to be unlocked by a user to disengage the locking device from the tip region of the bolt to permit the bolt to be removed from the electronic module and disengaged from the hasp to allow for reuse of the bolt.  Holden teaches a locking device 20 for locking a bolt 30 relative to components 2, 4, 6, and 10, with the locking device including a locking element 46 that engages a groove 33 of a tip region of the bolt (portion of the bolt shown in Figure 4) to lock the bolt in place relative to components 2, 4, 6, and 10 (Figures 1 and 2).  Holden further teaches that the locking element is configured to be unlocked by a user having a key 50 so as to disengage the locking device from the tip region of the bolt (Figure 4) and permit the bolt to be removed from components 2, 4, 6, and 10.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the locking 
In regards to claim 2, Holden teaches that the locking device comprises a “padlock” or removable lock (Figure 4) having a key operated locking element 46 that moves into and out of engagement with the bolt by operation of a key 50 (Figures 2-5).
In regards to claim 4, Brammall et al. discloses that the electronics circuit comprises a first portion 194, 208, 210 disposed at the circuit board (Figures 5 and 17) and a second portion (portions of shank forming the electrically conductive element) disposed at the electrically conductive element of the bolt to complete the electronics circuit.
In regards to claim 5, Brammall et al. in view of Debrody et al. teaches that the electrically conductive element of the bolt includes first 195 and second 200 (Brammall et al.) electrically conductive members in electrical contact with each other at a first region of the bolt and in electrical isolation from each other in a second region of the bolt (Col. 11, lines 46-62 of Brammall et al.), and wherein the first and second electrically conductive members each separately engage the plurality of contacts of each of the two rings to form a circuit path and complete the electronics circuit (Col. 11, line 46-Col. 12, line 11 of Brammall et al.).
In regards to claims 6 and 16, Brammall et al. discloses that the bolt comprises a conical sealing element 202 (including a conical shaped portion shown in Figure 17 

    PNG
    media_image1.png
    343
    639
    media_image1.png
    Greyscale

In regards to claims 7 and 17, Brammall et al. discloses that the conical sealing element comprises a tapered region 187 of the elongated shank of the bolt (Col. 11, lines 34-45).
In regards to claim 15, Brammall et al. discloses an electronic security bolt seal (Figure 1a) for locking a hasp 8, 8’, the electronic security bolt seal comprising: an electronic module 4 comprising a circuit board 52 disposed at an interior cavity (apparent space or cavity of the housing in Figure 5 for the bolt and circuit board) of a housing of the electronic module (Figure 5), wherein the housing of the electronic module includes a first aperture (aperture at reference character 72 in wall 70, Figure 5); 32978318.130a bolt 190 having a bolt head 204 and an elongated shank 197 configured to be 

Brammall et al. fails to disclose that the two contact elements are rings, with each ring comprising a plurality of contacts electrically connected to the circuit board, wherein each contact of the plurality of contacts is angled relative to a plane of a corresponding one of the two rings, wherein when the bolt passes through the two rings, the bolt is 
Brammall et al. in view of Thorne et al. fails to specify that the locking element of the locking device is configured to be unlocked by a user to disengage the locking device from the tip region of the bolt to permit the bolt to be removed from the electronic module and disengaged from the hasp to allow for reuse of the bolt, with the locking device comprising a “padlock” or removable lock having a key operated locking element that moves into and out of engagement with the bolt by operation of a key.  Holden teaches a locking device 20 for locking a bolt 30 relative to components 2, 4, 6, and 10, with the locking device including a key operated locking element 46 that moves in and out of engagement with a groove 33 of a tip region of the bolt (portion of the bolt shown in Figure 4) to lock the bolt in place relative to components 2, 4, 6, and 10 (Figures 1 and 2).  Holden further teaches that the locking element is configured to be unlocked by a user having a key 50 so as to disengage the locking device from the tip region of the .
Claims 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brammall et al. (US-6265973) in view of Thorne et al. (US-6747558), further in view of Debrody et al. (US-6407666), and further in view of Holden (US-4576021) as applied to claims 1-7 and 15-17 above, and further in view of Maple et al. (US Pub. No. 2008/0229792).
In regards to claim 8, Brammall et al. in view of Thorne et al., further in view of Debrody et al., and in further view of Holden teach the electronic security bolt seal as applied to claim 1 above, but fails to teach that the second aperture in the housing has a contamination sealing arrangement around the elongated shank of the bolt for sealing the interior cavity from ambient external contamination.  Maple et al. teaches a housing having an aperture 29 with a contamination sealing arrangement 74 around an elongated shank 65 of a bolt for sealing an interior cavity (interior space of housing 10, Figure 10) from ambient external contamination (Paragraph 66). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a contamination sealing arrangement at the second aperture and around the elongated 
In regards to claim 9, Brammall et al. in view of Thorne et al., further in view of Debrody et al., and in further view of Holden teach the electronic security bolt seal as applied to claim 1 above, with Brammall et al. disclosing that the bolt comprises a conical sealing element 202 (including a conical shaped portion shown in Figure 17 below) surrounding the elongated shank of the bolt for engaging the first aperture in the housing (Col. 11, lines 34-45).  Brammall et al. in view of Thorne et al., further in view of Debrody et al., and in further view of Holden fails to teach a grommet disposed at the second aperture in the housing.  Maple et al. teaches a housing having an aperture 29 with a grommet 74 around an elongated shank 65 of a bolt for sealing an interior cavity (interior space of housing 10, Figure 10) from ambient external contamination (Paragraph 66). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a contamination sealing arrangement at the second aperture and around the elongated shank of the bolt in order to protect the internal components of the electronic module from external contamination.  Furthermore, it is understood that the combination of the conical sealing element disclosed by Brammall et al. and located at the first aperture and the grommet taught by Maple et al. at the second aperture would provide a contamination seal to seal the interior cavity of the electronic module from ambient external contamination.
In regards to claim 10, Brammall et al. in view of Thorne et al., further in view of Holden, and further in view of Maple et al. teach that the grommet is configured to 
In regards to claim 11, Brammall et al. discloses a tapered region 187 of the conical sealing element surrounds the bolt at a location intermediate the bolt head and the tip region of the bolt (Figure 17 and Col. 11, lines 34-45).
Claims 12-14 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brammall et al. (US-6265973) in view of Thorne et al. (US-6747558), further in view of Debrody et al. (US-6407666), and further in view of Holden (US-4576021) as applied to claims 1-7 and 15-17 above, and further in view of Markham et al. (US Pub. No. 2011/0246067).
In regards to claims 12 and 18, Brammall et al. in view of Thorne et al., further in view of Debrody et al., and in further view of Holden teach the electronic security bolt seal as applied to claims 1 and 15 above, with Brammall et al. disclosing a tracking and communications system for communicating and detecting the geographic position of the seal (Abstract lines 12-26, with the local receiver equivalent to the communications center and Col. 8, lines 50-65) and the system including a portion 121 disposed at the interior cavity of the housing and coupled to the circuit board, but does not specify a GPS system comprising a GPS receiving unit for receiving and processing seal positioning signals from GPS satellites.  Markham et al. teaches the use of a GPS system to determine and track the geographic position of an item (Paragraph 12, lines 11 -17).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to detect and track the geographic position of the seal using GPS technology since the use of GPS technology to track and detect the geographic position 
In regards to claims 13 and 19, Brammall et al. in view of Thorne et al., further in view of Debrody et al., and in further view of Holden teach the electronic security bolt seal as applied to claims 1 and 15 above, with Brammall et al. disclosing a tracking and communications system for communicating and detecting the geographic position of the seal (Abstract lines 12-26, with the local receiver equivalent to the communications center and Col. 8, lines 50-65) and the system including a portion 121 disposed at the interior cavity of the housing and coupled to the circuit board, but does not specify a system comprising a cellular phone communications unit to communicate the seal tamper signal to the communications center via cellular towers.  Markham et al. teaches the use of a cellular phone communications unit to determine and track the geographic position of an item through reception of signals from the item (Paragraphs 12 and 13). It would have been obvious to one of ordinary skill in the art at the time the invention was made to detect and track the geographic position of the seal and receive signals from the seal using cellular phone tracking technology since the use of cellular phone tracking technology to track and detect the geographic position of a moving item is well known and since the use of a cellular phone communications unit would achieve the predictable result of determining the geographic position of the seal located on a container and the predictable result of communication with the electronics of the seal.
In regards to claims 14 and 20, Brammall et al. in view of Thorne et al., further in view of Debrody et al., and in further view of Holden teach the electronic security bolt .
Response to Arguments
In regards to applicant’s remarks filed August 10, 2021 concerning the rejections of claims 1 and 15 under 35 U.S.C. 103 and the amendments made to claims 1 and 15, applicant is referred to the new rejections of claims 1 and 15 under 35 U.S.C. 103 with Debrody et al., which were made in light of applicant’s amendments.
In regards to applicant’s amendments to the claims, the drawing objections set forth in the previous Office Action are withdrawn.
In regards to applicant’s amendments to the claims, most of the claim objections and all of the rejections under 35 U.S.C. 112, second paragraph, set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to the claims, new claim objections and rejections under 35 U.S.C. 112, second paragraph, are set forth above.
In regards to applicant’s remarks concerning the IDS filed December 2, 2019, the foreign patents listed were considered by the examiner because the examiner listed them on the PTO-892 dated May 11, 2021.  The examiner appreciates applicant’s filing of copies of the Non-Patent Literature Documents listed on the IDS, and therefore, these documents have been considered.  The examiner has annotated the IDS filed December 2, 2019 to indicate that the Non-Patent Literature Documents have been considered.
Conclusion
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 15, 2021